Citation Nr: 9934938	
Decision Date: 12/15/99    Archive Date: 12/23/99

DOCKET NO.  98-11 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for neck and back 
problems, and memory loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel
INTRODUCTION

The appellant had active duty service from January 1980 to 
May 1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.  In February 1997, the RO denied claims of 
entitlement to service connection for inter alia neck and 
back problems, and memory loss.  In a September 1997, the RO 
denied the appellant's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  

The veteran's claims for back and neck problems, and memory 
loss, are the subject of the REMAND portion of this decision.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The appellant does not have PTSD attributable to military 
service or to any incident of active duty.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by the appellant's 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board finds that the veteran's 
statements regarding inservice assault, in conjunction with 
the medical evidence which reflects current psychiatric 
pathology and which tends to link such pathology to military 
service, are sufficient to well ground the claim.  See 38 
U.S.C.A. § 5107(a) (West 1991); Patton v. West, 12 Vet. 
App. 272 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 3.304(f).  
Amendments to those criteria became effective on March 7, 
1997, during the pendency of the veteran's appeal.  See 
Direct Service Connection (Post-Traumatic Stress Disorder), 
64 Fed. Reg. 32,807 (1999) (to be codified at 38 C.F.R. 
§ 3.304(f) (1999)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) noted that when the law controlling an issue 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, "the question arises as to which law now 
governs."  Id. at 311.  In that regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.  See also Baker v. West, 11 Vet. App. 163, 168 
(1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam 
order).

The Board finds that the old and new criteria for evaluating 
PTSD claims are substantially the same.  Both versions of the 
applicable regulation require medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. at 138.  
The new revisions serve primarily to codify the Court's 
decision in Cohen, and bring 38 C.F.R. § 3.304(f) in line 
with the governing statute, 38 U.S.C.A. § 1154(b), which 
relaxes certain evidentiary requirements for PTSD claimants 
who have combat-related stressors.

Under 38 U.S.C.A. § 1154(b), Cohen, and the new version of 
38 C.F.R. § 3.304(f), if the evidence establishes that the 
veteran engaged in combat with the enemy, or was a POW, and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, and was not a POW, or 
the claimed stressor is not related to combat or POW 
experiences, the veteran 's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

The Board finds that the new regulation has not changed the 
applicable criteria in a way which could alter the outcome of 
the veteran's claim.  The revisions serve only to codify the 
Court's decision in Cohen, and bring 38 C.F.R. § 3.304(f) in 
line with the governing statute, as noted above.  Therefore, 
the veteran would not be prejudiced by the Board proceeding 
to the merits of the claim.  Indeed, a remand of this issue 
would only result in needless delay and impose further 
burdens on the RO, with no benefit flowing to the veteran.  
The Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, 
the veteran does not argue, and the evidence, including a 
review of the information contained in the veteran's 
personnel record (DA Form 20) and her discharge (DD Form 
214), does not show, that she participated in combat.  In 
addition, the sole claimed stressor is not related to combat.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the BVA of 
its obligations to assess the credibility and probative value 
of the other evidence."  West, Zarycki and Doran cited a 
provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL 
21-1") which has now been revised as to "Evidence of 
Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996); 
see also Cohen, 10 Vet. App. at 147.

In this case, a review of the veteran's written statements, 
and the transcript from her hearing, held in July 1999, shows 
that she alleges that she has PTSD as the result of a sexual 
assault by an unidentified soldier in 1980.  

The claims file includes medical evidence indicating that the 
veteran may have PTSD related to a sexual assault during 
service (competing diagnoses include anxiety disorder not 
otherwise specified, and a panic disorder).  However, under 
the circumstances, in order for a grant of service connection 
for PTSD to be warranted there must be credible evidence 
linking the PTSD to a verified inservice stressor.  In this 
case, despite the efforts of the RO, there has been no 
official verification of the claimed stressor.  In this 
regard, the Board notes that a recent decision by the Court, 
Patton v. West, 12 Vet. App. 272 (1999), clearly alters the 
landscape in the adjudication of claims of service connection 
for PTSD based upon personal assault.  In Patton, the Court 
emphasized that statements contained in prior decisions 
indicating that "something more than medical nexus evidence 
is required to fulfill the requirement for 'credible 
supporting evidence'", of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).  With regard to personal assault cases, the Court 
pointed out that "VA has provided special evidentiary 
development procedures, including the interpretation of 
behavior changes by a clinician and interpretation in 
relation to a medical diagnosis."  Id. (citing VA 
Adjudication Procedure Manual M21-1 (M21-1), Part III, 5.14c 
(8), (9)).  The Court has also held that these provisions of 
M21-1, which provide special evidentiary procedures for PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations.  See YR v. West, 11 
Vet. App. 393 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).  


Specifically, M21-1, Part III, 5.14(c) subparagraph (8) 
(redesignated PartVI, paragraph 11.38(b)(2)), provides that 
"[i]f the military record contains no documentation that a 
personal assault occurred, alternative evidence might still 
establish an inservice stressful incident.  Behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  

The Court in Patton went on to note that the manual 
improperly appeared to require that the existence of the in-
service stressor be shown by a preponderance of evidence.  
Any such requirement would be inconsistent with the so called 
equipoise doctrine set forth in  38 U.S.C.A. § 5107(b) where 
the benefit of the doubt is given to the claimant unless the 
evidence preponderates against the claim.  

A review of the veteran's testimony, and her written 
statements, shows that she asserts that she was raped, and 
that she became pregnant and developed herpes as a result.  
She argues that she did not seek treatment, or report the 
incident, because she had been threatened not to, and was 
afraid for her safety.  She has also indicated that 
previously existing injuries to her neck and back were 
aggravated during the assault.  In a letter, received in 
April 1998, she stated that the rape occurred on April 14, 
1980.  However, at her hearing, she stated that she could not 
remember the date, and that it was sometime towards the end 
of her second training cycle, in May.  She stated that she 
informed her mother that she had been raped shortly after she 
found out that she was pregnant.  However, no report or 
investigation was requested and apparently no action was 
taken at that time.  When asked at the hearing whether there 
was any other evidence or material from that time that would 
verify what had occurred she responded in the negative and 
stated that no one was told.  In a letter, received in 
November 1998, she asserted that she contracted herpes as a 
result of the rape.

In a statement, received in May 1997, reportedly from the 
veteran's mother, it was asserted that the veteran informed 
her mother that she had been raped in about May 1980.

The Board further notes that at the veteran's hearing in July 
1999, she stated that she was treated for her back and neck 
injuries in 1980, and that she would attempt to obtain these 
records.  She requested an additional 60 days in order to 
submit that evaluation.  In accordance with that request, the 
veteran's file was held pending receipt of additional 
evidence.  However, the record indicates that no additional 
probative evidence was subsequently submitted by the veteran 
or her representative which was not already of record.  In 
this regard, the veteran submitted a report from R. Veluri, 
M.D., dated in April 1999, a report from S. K. Syan, M.D., 
dated in June 1999, and an X-ray report of the spine from 
Diagnostic Care-Sudbury, dated in September 1998 and a 
newspaper article.  The Board notes that all this evidence, 
except for the newspaper article, was already of record.  The 
Board therefore finds that no further action is warranted 
relative to the development of the appellant's claim.  Hence, 
the Board concludes that there are no additional pertinent 
records of treatment which are not in the claims folder and 
would be available.  See Counts v. Brown, 6 Vet. App. 473, 
477 (1994).

The Board finds that the claimed stressor has not been 
verified.  The Board first notes that the veteran has 
provided different dates for the alleged sexual assault, 
ranging between April and May of 1980.  However, this range 
of dates is not supported by the veteran's service medical 
records, which include a report of medical history, dated 
April 17, 1980.  This report indicates that she was about 
five weeks' pregnant at the time.  In addition, there is no 
mention in any of the veteran's service records, or service 
medical records, which mentions a rape or assault, and the 
service medical records do not contain any indication of 
treatment for such things as contusions or lacerations 
consistent with a sexual assault.  For example, records 
accompanying the veteran's discharge include a form (FDAG-FL-
768) merely indicates that the veteran became pregnant during 
a transfer between units.  Furthermore, the Board notes that 
in March 1980 the veteran was treated for complaints of being 
"angry with the Army" and "being abused" after it was 
decided that she had to repeat the training cycle (after her 
first three weeks), due to her physical profile.  The 
impression was situational maladjustment.  Finally, although 
the veteran has claimed that she contracted herpes as a 
result of the rape, there is no evidence that the veteran had 
herpes in 1980 or that she currently has herpes.
 
Although the Board has searched the veteran's service and 
service medical records for the various types of evidence 
which may be evidence of an assault, such as evidence of 
behavioral changes, or treatment for physical conditions 
consistent with the claim, see e.g., M21-1, paragraph 
11.38(b)(2), no such evidence has been found.  In this 
regard, the service medical records show ongoing treatment, 
beginning on February 5, 1980, for what was variously 
described as pelvic pain, vaginal pain and/or bleeding, and a 
groin pull.  Of particular note, a consultation sheet, dated 
February 5, 1980, notes treatment for vaginal bleeding, and 
that the veteran's symptoms had an "emotional component."  
This record also notes an (otherwise specified) "emotional 
problem."  In addition, as previously stated, in March 1980 
the veteran was assessed with situational maladjustment.  The 
Board notes that beginning of treatment for the veteran's 
pelvic symptoms, and the assessment of situational 
maladjustment, both preceded the claimed range of dates for 
the alleged rape.  The pelvic symptoms also had their onset 
prior to the estimated five-week pregnancy noted in the April 
17, 1980 report of medical history.  The Board further notes 
that the earliest postservice evidence of treatment for back 
or neck conditions are records from the South Broward 
Hospital, dated in 1997.  These records come approximately 16 
years after separation from service, and show that she sought 
treatment for neck and low back pain.  The veteran reported 
that she had injured her pelvis in the military in 1981, that 
she had had whiplash in 1990, and that she been in a motor 
vehicle accident in 1995.  There was no reference to a sexual 
assault or a neck injury in service.  A report from R. 
Veluri, M.D., dated in April 1999, also indicates that the 
veteran sustained a back injury and whiplash during an 
automobile accident in 1990.  Therefore, these records do not 
support the veteran's claim, to include the assertion that 
she aggravated neck and back injuries as a result of a sexual 
assault in 1980.  Finally, both the April 1999 report from 
Dr. Veluri, and the June 1999 report from Dr. Syan, show that 
the veteran reported that she had been raped during her 
service (Dr. Veluri's report shows a reported date of April 
1980).  However, the Board notes that these reports are dated 
approximately two years after the veteran filed her claim, 
and 18 years after separation from service.  These reports 
are unenhanced by additional relevant medical comment, and 
merely record the veteran's assertion that she was raped 
during service, without offering findings or an opinion 
substantiating the alleged assault.  These notations 
therefore appear to be bare transcriptions of a lay history, 
and do not constitute "competent medical evidence" that the 
veteran was sexually assaulted during her service.  See e.g., 
LaShore v. Brown, 8 Vet. App. 406, 409 (1995).  Based on the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claim that the veteran was sexually 
assaulted during service, and that the claim for PTSD must be 
denied.

In reaching this decision, the Board has considered the oral 
and written testimony of the appellant, the veteran's 
mother's lay statement, and a newspaper article which 
generally deals with rape in the military.  However, the 
evidence shows that the veteran was treated for pelvic 
symptoms, and emotional complaints, prior to the alleged 
sexual assault, and there is no credible evidence to support 
the claimed stressor.  The Board has determined that service 
connection for PTSD is not warranted.  To that extent, the 
appellant's contentions and the lay statement are unsupported 
by persuasive evidence. 

The Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Service connection for post-traumatic stress disorder is 
denied.


REMAND

In a form (VA Form 21-526), received in September 1996, the 
appellant asserted claims for service connection for back and 
neck problems, memory loss and vision problems.  By cover 
letter, dated February 27, 1997, the RO denied the 
appellant's claims.  A Notice of Disagreement (NOD), was 
received in March 1997.  By cover letter, dated April 21, 
1997, a Statement of the Case (SOC) was issued.  A review of 
the transcript from the veteran's hearing, held in July 1999, 
shows that the appellant and her representative now argue 
that a statement, reportedly dated May 1, 1997, was filed in 
May 1997 which may serve as the appellant's Substantive 
Appeal as to these claims.

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely Notice of Disagreement 
to a rating decision denying the benefit sought, and a timely 
Substantive Appeal.  See 38 U.S.C.A. § 7105 (West 1991); Roy 
v. Brown, 5 Vet. App. 554 (1993).  In this regard, the Court) 
had held that "jurisdiction does indeed matter and it is not 
'harmless' when the VA during the claims adjudication process 
fails to address threshold issues."  McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  The Court has further indicated 
that "[a] jurisdictional matter may be raised at any stage" 
of a proceeding.  AB v. Brown, 6 Vet. App. 35, 37 (1995) 
quoting Phillips v. General Servs. Admin., 924 F.2d 1577, 
1579 (Fed.Cir. 1991).


The Board finds that the issue of whether the appellant has 
perfected these issues for appellate review on the merits by 
filing a timely Substantive Appeal must be resolved in order 
to determine whether the Board has jurisdiction to address 
the merits of the claims.  See Roy, supra. 

Under 38 C.F.R. § 20.302 (b) (1999), except in the case of 
simultaneously contested claims, a Substantive Appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  The date of 
mailing of the Statement of the Case will be presumed to be 
the same as the date of the Statement of the Case and the 
date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.

In this case, the RO denied the appellant's claim in February 
1997.  A SOC was issued in early April 1997.  The Board is 
unable to find the document, allegedly dated May 1, 1997, 
which the veteran's representative asserts is a valid 
substantive appeal, and it does not appear that a substantive 
appeal was received within 60 days from the date that the 
agency of original jurisdiction mailed the SOC to the 
appellant (i.e. April 1997), or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed (i.e., November 1992).  It 
therefore appears that a timely substantive appeal was not 
received.  See 38 C.F.R. § 20.302 (b).

The Board further notes that a determination of the 
timeliness of an NOD or a substantive appeal is itself an 
appealable issue, as to which a claimant is entitled to file 
an NOD and as to which he or she must then receive an SOC.  
See 38 C.F.R. §§ 19.34, 20.101(c); see also 38 U.S.C. 
§§ 7104(a), 7105(b)(1).  Moreover, certain procedural rights 
govern pursuit of VA benefits.  A claimant has the right to 
file a claim and to receive a decision on that claim; to 
identify for appeal an issue or issues that he or she 
believes were wrongly decided and to express disagreement; to 
receive an SOC, perfect the appeal, and submit argument on 
behalf of a position; and to receive a hearing.  Here, the 
Board has the jurisdiction-indeed, the obligation-to assess 
its jurisdiction but this obligation cannot come at the 
expense of the procedural rights that belong to an applicant 
for VA benefits who has had no opportunity to present 
evidence or argument on that jurisdictional issue.  
Accordingly, because the RO has not yet rendered a decision 
on the question of whether the appellant has filed a timely 
Substantive Appeal regarding the denial of service connection 
for neck and back problems, and memory loss, and a remand is 
required.  See Marsh v. West, 11 Vet. App. 468 (1998).  


Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should render a decision as to 
whether the appellant has filed a timely 
Substantive Appeal with respect to the 
issues of entitlement to service 
connection for neck and back problems, 
and memory loss.  If adverse, she should 
be informed that a determination 
regarding the timeliness of a substantive 
appeal is itself an appealable issue as 
to which she is entitled to file a notice 
of disagreement and receive an SOC, and 
that she would be able to obtain 
appellate review by filing a substantive 
appeal.  

2.  If the RO determines that VA has 
jurisdiction over the appellant's claims, 
the RO should then adjudicate the 
appellant's claims for entitlement to 
service connection for back and neck 
problems, and memory loss, on a de novo 
basis.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence she desires to have considered in connection with 
her appeal.  No action is required of the appellant until she 
is notified.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

